In the application for rehearing, the court is asked to reconsider the case, and to hold the act in question unconstitutional and void, on "a ground and for a reason that was not presented or argued on the original submission of this cause."
It is now, for the first time, insisted that the act in question violates section 45 of the Constitution. Counsel for appellant, with commendable candor, admits that this is a belated insistence, but urges upon our attention, to justify a consideration now of his insistence, the case of State ex rel. Knox v. Dillard, 196 Ala. 539, 548, 72 So. 56. However, in that case, the question of the unconstitutionality of the act was raised in a general way, and the court held a general allegation of the unconstitutionality of the act was efficient to invoke a ruling thereon. This question was notraised by any ground of demurrer, general or special, and will not therefore be considered.
Application for rehearing overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.